Exhibit 10.4 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”), entered into on March 21, 2014, is by and among Mercury New Holdco, Inc., a Virginia corporation ( the “Company”) , LIN Media, LLC, a Delaware limited liability company ( “LIN Media” ) (but only with respect to Section 31 hereof), LIN Television Corporation, a Delaware corporation (together with LIN Media, “LIN” ) (but only with respect to Section 31 hereof) and Vincent L. Sadusky (the “Executive” ). RECITALS: WHEREAS, the Company, Media General, Inc., a Virginia corporation, Mercury Merger Sub 1, Inc., a Virginia corporation, Mercury Merger Sub 2, LLC, a Delaware limited liability company and LIN Media LLC, a Delaware limited liability company are parties to an Agreement and Plan of Merger, dated as of the date hereof (the “Merger Agreement” ). WHEREAS, subject to the consummation of the transactions contemplated by the Merger Agreement, the Company desires to employ Executive as President and Chief Executive Officer of the Company upon and following the Closing Date (as defined in the Merger Agreement) and wishes to be assured of Executive’s services on the terms and conditions hereinafter set forth; and WHEREAS, subject to the consummation of the transactions contemplated by the Merger Agreement, Executive desires to be employed by the Company as President and Chief Executive Officer of the Company upon and following the Closing Date and to serve the Company on the terms and conditions hereinafter set forth. Now, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements of the parties herein contained, the parties hereto, intending to be legally bound hereby, agree as follows: 1. Employment. The Company shall employ Executive and Executive hereby agrees to serve the Company and its Subsidiaries (the “Companies” ) on the terms and conditions set forth herein. 2. Service Period. The term of this Agreement and Executive’s employment hereunder (the “Service Period”) shall commence on the Closing Date (the “Effective Date” ) and shall continue until the fifth anniversary of the Effective Date, unless earlier terminated as provided herein. 3. Position and Duties . (a)
